Title: From George Washington to Captain Josiah Stoddard, 27 January 1779
From: Washington, George
To: Stoddard, Josiah


Sir
Philada 27th January 1779

I have your favr of the 18th accompanied by several Certificates of Gentlemen of the Faculty of the necessity of your visiting some warmer Climate for the recovery of your Health. Your request of a Furlough to go for a considerable time beyond Sea is the first of the kind, and what I do not think myself authorized to grant without the particular concurrence of Congress. My being here enables me to lay your letter before them without loss of time, and the moment I obtain their determination you shall be made acquainted with it. I am &.
